Citation Nr: 9933395	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1972 to 
October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO) which denied 
service connection for disabilities of the knees and 
shoulders, and ratings in excess of 10 percent for a low back 
disability, a cervical spine disability, and residuals of a 
fracture of the right fifth metacarpal.  

The veteran appealed the RO decision, and in March 1997, he 
testified at a hearing at the RO.  Pursuant to a May 1997 
decision of the Hearing Officer, the RO increased the rating 
for the veteran's low back disability from 10 to 20 percent, 
effective February 23, 1996, the date of receipt of his claim 
for increase.  While an increased rating to 20 percent was 
granted, the current appeal remains vital as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Thereafter, by February 1998 decision, the Board denied an 
increased rating for residuals of a fracture of the right 
fifth metacarpal.  The remaining issues were remanded for 
additional development of the evidence.  While the matter was 
in remand status, the veteran was afforded another hearing at 
the RO in May 1999.


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not clinically 
evident in service and there is no competent medical evidence 
relating a current bilateral knee disability to the veteran's 
active service, any incident therein, any reported continuous 
symptomatology, or any service-connected disability.

2.  Although the veteran complained of shoulder pain in 
service, a chronic bilateral shoulder disability was not 
clinically evident in service and there is no competent 
medical evidence relating a current bilateral shoulder 
disability to his service, any in-service incident or 
symptomatology, any reported continuous symptomatology, or 
service-connected disability.

3.  The objective evidence of record indicates that veteran's 
low back disability is manifested by no more than moderate 
limitation of motion.

5.  His cervical spine disability is manifested by mild 
limitation of motion, with no objective clinical of cervical 
fracture, ankylosis of the cervical spine, or disc 
involvement.


CONCLUSIONS OF LAW

1.  The claims of service connection for bilateral shoulder 
disability and bilateral knee disability are not well 
grounded.  38 U.S.C.A. 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5292 (1999).

3.  The criteria for a rating in excess of 10 percent rating 
for a cervical spine disability are not met.  38 U.S.C.A. 
1155, 5107 (West 1991); 38 C.F.R. 4.40, 4.45, 4.59, 4.71 a, 
Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1974, 
he sustained a crushing injury to the right hand while 
attempting to move lockers.  He was hospitalized and had an 
open reduction and internal fixation for a fracture at the 
base of the right fifth metacarpal.  Treatment records 
pertaining to this incident are negative for complaint or 
finding of injury to any other part of the veteran's body.

In June 1975, he sought treatment for low back and neck pain 
which he claimed he had incurred in an automobile accident in 
which he was "rear ended."  He described back and neck 
"burning pain" and stated that he also felt an aching pain 
along his shoulders.  X-ray examination of the cervical and 
lumbar spine was normal.  The assessment was possible 
whiplash and physical therapy was instituted.  

In an August 1975 Medical Board report, it was noted that the 
veteran claimed that physical therapy resulted in little 
change in low back pain, although he indicated his neck 
stiffness and range of motion had improved.  He also claimed 
that he had occasional pain in both shoulders and stocking 
glove numbness and weakness to both hands.  He denied any 
radiation to the legs and stated that when he woke in the 
morning, he was stiff and sore, especially around the 
shoulders and neck.  On examination, he had full range of 
motion of the cervical and lumbar spine.  The lower 
extremities showed excellent motor strength, although his 
hamstrings were tight.  The impression was mild fascial 
strain, improving and "quite mild."  The examiner indicated 
that he felt that if the veteran were allowed to go back to 
full work, his symptoms would gradually resolve, depending on 
his overall motivation.

Following the veteran's discharge from service, he filed 
claims of service connection for, inter alia, right hand, low 
back and cervical spine disabilities.  His application is 
entirely silent for complaints of disabilities of the 
shoulders or knees.

In support of his claims, the RO obtained copies of VA 
outpatient treatment records for the period of November to 
December 1975 which show that he was seen on six occasions 
for complaints unrelated to the current appeal.  

In January 1976, he was afforded a VA medical examination at 
which he registered numerous complaints, including pain in 
the right hand, neck, shoulders, and back.  He stated that 
during service, he injured his right hand in June 1974 while 
trying to move a locker.  He also claimed that he was 
involved in a car accident in which he sustained "whiplash 
injury" to his lumbar and cervical area.  He did not report 
injury to his shoulders or knees in either incident.  On 
physical examination, his neck and lumbar spine were flexible 
and mobile.  He was able to ambulate well, his station and 
gait were normal, and he could "spring erect from [his] 
chair."  X-ray examination of the low back and cervical 
spine was normal.  The diagnoses included chronic low back 
pain syndrome and mild myalgia of the neck musculature.  No 
abnormality pertaining to the shoulders or knees was 
recorded.

By February 1976 rating decision, the RO granted service 
connection for, inter alia, cervical strain with myalgia and 
assigned it a 10 percent rating pursuant to Diagnostic Code 
5299.  

VA clinical records show that the veteran sought treatment on 
several occasions in March 1976 for claimed low back and neck 
pain which he attributed to an in-service automobile 
accident.  The examiner noted that the veteran was involved 
in a "legal dispute" regarding the accident and wanted 
evaluation by an orthopedist.  On examination, the low back 
was "fully flexible" and X-ray examination was normal.  

On VA orthopedic examination in August 1976, the veteran 
complained of cervical and lumbosacral spine pain which he 
alleged prevented him from carrying a full work load.  On 
examination, the cervical and lumbar spines showed no gross 
abnormality; there was full range of motion and no muscle 
spasm.  X-ray examination showed no abnormality of the 
cervical or lumbar spine.  The final impressions included 
chronic lower back pain syndrome of unknown etiology and 
myalgia of the cervical spine.

X-ray examination of the cervical and lumbar spine in June 
1977 showed no abnormality.  

On VA medical examination in August 1977, the veteran 
reported that he injured his right hand in service trying to 
move a locker.  In addition, he stated that he had sustained 
a back injury in a motor vehicle accident in April 1975.  
Again, the veteran did not report injuries to the knees or 
shoulders in either accident.  The examiner noted that the 
veteran had current right hand and low back complaints which 
were "exaggerated" in light of objective clinical findings.  
It was noted that the veteran had normal gait and posture, as 
well as extraordinary muscularity of the neck, trapezius, and 
shoulders due to an "enthusiastic weight lifting program."  
All of his extremities were symmetrical and without deformity 
and good weight bearing alignment was evident in both lower 
extremities.  In a sitting position, the veteran was able to 
fully extend both knees to 180 degrees.  X-ray examination of 
the lumbosacral, cervical, and thoracic segments of the spine 
were normal.  The diagnoses included residuals of back 
sprain, recovery without demonstrable residuals at this time.  
In addition, the examiner noted that "deliberate deception, 
misrepresentation are notable, and exaggerated symptoms."

In April 1985, the veteran again underwent VA medical 
examination at which he complained of low back pain, pain in 
his shoulders, and stiffness in the back of his neck.  He 
again relayed the in-service incident in which his right hand 
had been injured while trying to move the locker; however, 
for the first time, he claimed that his low back had also 
been injured in this incident, rather than just his hand, as 
he had previously reported.  The veteran also reported that 
he had thereafter sustained "whiplash" injury in a rear end 
collision which "agitated" his previous low back injury.  
Since that time, the veteran claimed that he had had 
"disabling pains" in his lower and upper back, as well as 
in his right hand.  He stated that his pain in the posterior 
cervical area at times also included a feeling of stiffness 
in the shoulder area.  He also claimed that at times his legs 
felt "dead."  The diagnoses included loss or normal 
lordotic curve, cervical and lumbar spine, and low back 
syndrome.

In June 1993, the veteran filed a claim of service connection 
for bilateral "leg damage," alleging that he had had 
constant leg pain since service.  In support of his claim, he 
attached a copy of an August 1975 service medical record 
showing that he had complained of low back pain without 
radiation to the legs.  In that regard, the Board observes 
that the veteran clearly misinterpreted the examiner's 
abbreviation for "without" radiation to mean "with" 
radiation, and relied on this in filing his claim.  By 
October 1993 letter, the RO notified the veteran that his 
claim had been denied for failure to submit requested medical 
evidence.

In February 1996, the veteran submitted his most recent claim 
for increased VA benefits.  In support of his claim, the RO 
obtained VA clinical records for the period of February 1994 
to January 1996.  These records are negative for pertinent 
disabilities until January 1996, just prior to the time when 
the veteran filed his claim for an increased rating.  At that 
time, the veteran sought treatment for low back pain which he 
claimed had been present for the past 25 years.  He also 
stated that his pain radiated to his neck and right hand.  He 
rated his pain as a 6 on a scale of 1 to 10.  On examination, 
the veteran's gait was normal and he used no assistive 
devices.  Forward flexion and rotation were decreased due to 
complaints of pain.  There was tenderness to pressure at L3 
and L4.  Sensation was intact and reflexes were normal.  The 
assessments included low back pain and decreased trunk 
mobility.  The veteran was referred for physical therapy, 
twice weekly for four weeks.  In February 1996, after 
attending two physical therapy sessions, he reported that he 
was feeling better and that the pain in his low back had 
diminished.  He failed to report for his remaining 
appointments and was discontinued from the program the 
following month.

In September 1996, the veteran was afforded VA medical 
examinations.  On examination, the veteran claimed that he 
had injured his cervical spine and both shoulders in an in-
service accident in which a locker pinned him against the 
wall.  He also claimed that his neck and back were again 
injured in a subsequent automobile accident.  His current 
complaints included moderate to severe pain in both shoulders 
and knees, as well as pain in the neck and low back.  On 
physical examination, range of motion testing of the low back 
showed forward flexion to 80 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally.  Range of motion testing 
of the cervical spine showed forward flexion to 35 degrees, 
extension and lateral flexion to 30 degrees, and rotation to 
55 degrees, bilaterally, which the examiner described as mild 
loss of range of motion.  The examiner noted that the veteran 
complained of moderate to severe pain with every movement of 
the cervical and lumbar spine he made, as well as "grimaced 
and groaned."  Neurological examination was normal.  The 
lumbar spine showed moderate tenderness of palpation, but 
there was no muscle spasm present.  Although it is apparent 
that X-ray examination was not conducted prior to the 
examination, the assessments included degenerative joint 
disease of the bilateral shoulders, degeneration of the 
joints of the bilateral knees, degenerative joint/disc 
disease of the cervical spine, moderately severe, and 
degenerative joint/disc disease of the lumbar spine, 
moderate, with bilateral sciatic radiculopathy into the hips.  

Subsequent X-ray examinations of the cervical spine, knees, 
and lumbosacral and thoracic spines were interpreted as 
showing no abnormalities.  

By October 1996 rating decision, the RO denied service 
connection for disabilities of the knees and shoulders.  In 
addition, the RO granted a separate 10 percent disability 
rating for the veteran's lumbar spine disability 
(characterized as lumbar strain), but denied a rating in 
excess of 10 percent for his cervical spine disability 
(characterized as cervical strain with myalgia).

The veteran appealed the RO's determination.  In support of 
his claim, he submitted private treatment records showing 
that in January 1997, he sought treatment for aching pain in 
the shoulders, neck, arms, lower back, and both legs.  He 
also reported numbness in both hands and in both legs near 
the knees.  By way of history, the veteran reported to the 
examiner that in 1973, he had been moving a locker, when it 
slipped and pinned him against the wall.  He stated that he 
had immediate pain and he "could hardly walk at all."  The 
veteran also stated that, approximately six months after that 
incident, he had been involved in an automobile accident in 
which his knees and low back were injured.  He stated that 
his pain had remained constant since that time, although he 
denied taking current medications for pain.  On examination, 
the veteran could move from a sitting to a standing position, 
and was able to walk on heels and toes.  There was mild 
tenderness in the mid lumbar region, but none in the low 
lumbosacral region.  Lumbar flexion was to 50 degrees, 
extension was to 20 and lateral bending was to 10 degrees.  
Straight leg raising was positive at 70 degrees, bilaterally, 
in that the veteran complained of buttock and some leg pain.  
The veteran complained of pain in both flexion and extension, 
but there was no objective evidence of spasm, deformity, 
weakness, or sensory abnormalities.  The impressions were 
chronic lower back pain and degenerative lumbar discs.  An 
magnetic resonance imaging (MRI) study was recommended.  The 
following month, an MRI was interpreted as showing 
degenerative discs at L5-S1 with a small (5 millimeter) 
lumbar protrusion and a small herniation at L3-4.  

Also submitted by the veteran was a copy of a September 1996 
letter from his former manager who indicated that from 1993 
to 1995, he was absent from work on average of twice weekly 
"due to neck and back injuries sustained while in the 
Navy."  She stated that the veteran's income was 
"drastically affected" by his absenteeism and that he had 
not been considered for promotion due to absenteeism.

At his March 1997 hearing, the veteran claimed that his many 
of his activities were limited by his disabilities.  He 
stated that he had pain in all parts of his body and pain on 
all movement.  With respect to his claims of service 
connection for shoulder and knee disability, he argued that 
such disability was incurred in service as a result of an 
automobile accident.  In the alternative, he argued that his 
shoulder and knee disability was secondary to his service-
connected disabilities.  At his hearing, he acknowledged that 
he sustained a severe low back injury approximately 10 years 
earlier after "a trucker tried to run [him] off the road," 
but claimed that it was merely a "reaggravation" of the 
disability he sustained in service.  

By May 1997 rating decision, the RO increased the rating for 
the veteran's low back disability (now characterized as 
lumbar strain with degenerative joint disease of the lumbar 
spine) to 20 percent, effective February 23, 1996, the date 
of receipt of his claim for increase.  He again disputed the 
RO determination, maintaining that his disabilities were more 
severe than indicated by the ratings currently assigned.

On most recent VA medical examination in September 1998, the 
examiner described the veteran as slightly hostile, 
accusatory and very suspicious.  He stated that the veteran 
frequently did not want to answer his questions.  As such, 
the examiner indicated that he had reviewed the claims folder 
and would set forth the relevant history as best he could, 
given the limited information the veteran was willing to 
provide.  In that respect, the examiner noted that the 
veteran claimed that all of his problems were related to two 
accidents which occurred in service.  The veteran claimed the 
first accident occurred in 1970 when a locker fell on him and 
caused him pain in his neck, back, both legs, and right hand.  
The second accident was a motor vehicle accident which 
allegedly caused the same body parts to be painful.  With 
respect to current symptoms, the examiner described the 
complaints as "extraordinarily vague" and noted that the 
veteran claimed to have had physical therapy for the past 28 
years for constant pain in his shoulders, neck, back and 
knees.  On examination, his gait was very slow and 
"artificial;" the examiner indicated that he was unable to 
evaluate it accurately.  On range of motion testing, the 
veteran forward flexed to 10 degrees and did not hyperextend 
at all.  He bent laterally to 5 degrees in either direction 
and rotated to no more than 5 degrees.  The examiner noted 
that the veteran had "pain on feigned rotation" and claimed 
to have pain to the slightest touch of his back.  Regarding 
the cervical spine, he complained of stiffness and pain 
radiating to his arms and hands, stating that the symptoms 
were present 24 hours per day.  Because the veteran 
complained of pain on the slightest touching, the examiner 
indicated he attempted range of motion testing without 
touching the veteran.  He noted that the veteran initially 
rotated his neck 60 degrees to the right, then 45, then only 
30.  On the left, he rotated only 30 degrees.  His flexion 
and extension was to only 10 degrees total and he reported 
decreased sensation in the upper extremities.  The examiner 
indicated that, in light of the veteran's magnification of 
his symptoms and malingering, the entire examination was 
invalid from a reliability standpoint.  It was noted that X-
ray examination of the cervical spine showed a slight 
straightening of the cervical lordosis but was otherwise 
unremarkable.  X-ray examination of the lumbar spine showed 
findings suggestive of degenerative disc disease at L5-S1.  
X-ray examination of the shoulders showed possible mild 
hypertrophic changes of the acromioclavicular junction, but 
were otherwise normal.  X-ray examination of the knees showed 
degenerative changes.  With respect to the veteran's knee and 
shoulder disabilities, the examiner concluded that "there is 
no physical way that his service-connected cervical and 
lumbar disabilities aggravated, caused, or in any way 
contributed to his shoulder or bilateral knee disabilities if 
there are any disabilities or impairments."  

In May 1999, the veteran testified at a hearing at the RO 
that, during service, he was involved in an automobile 
accident in which the car in which he was a passenger was hit 
from behind by another car.  He claimed that he sustained 
whiplash injuries, as well as injuries to his knees.  He 
explained that when the other car hit them from behind, his 
knees were "pushed up into the back seat of the car."  He 
stated that, unfortunately, he did not remember the name of 
any of the other individuals who were involved in the 
accident, including the name of the person who drove the car 
in which he was riding.  However, he claimed that he had an 
attorney at the time who "probably would have that 
information available to him."  [Here, the Board notes that 
the veteran later contacted the RO by telephone and advised 
that he would be able to provide no further evidence to 
substantiate his claims.]  With respect to his claims for 
increased ratings for his low back and cervical spine, the 
veteran claimed that he had constant pain and occasional 
muscle spasms which he described as "unpredictable."  He 
claimed he had "spasms" in his shoulders and arms and 
testified that he had not been treated since the September 
1998 VA medical examination, although he took over the 
counter pain medication.  

At his hearing, the veteran submitted another statement from 
his employer to the effect that he had been off work from 
November 1998 to February 1999 "due to neck, back, knee, and 
shoulder problems."  His employer indicated that "I 
understand that these injuries were sustained in the 
military."  At the hearing, the veteran clarified that 
although he was not treated by medical professionals for any 
of his disabilities during service, he "just, you know, 
couldn't get up, you know, go to work.  I was, you know, I'm 
not motivated and stuff like that."  

II.  Service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In this case, the veteran has advanced two theories of 
entitlement to service connection for bilateral knee and 
shoulder disabilities.  His first theory is that his claimed 
disabilities had their inception in service as a result of 
injuries sustained in an automobile accident and/or an 
accident involving a locker.  His secondary theory of 
entitlement is that his claimed bilateral knee and shoulder 
disabilities are causally related to his service-connected 
cervical spine and low back disabilities.

With respect to the claim of direct service connection for a 
bilateral knee disability, the Board notes that the service 
medical records are entirely silent for complaints or 
diagnoses of any disability of either knee.  Likewise, the 
post-service medical evidence is negative for complaints or 
diagnoses of a knee disability for many years after service.  
For example, VA examinations conducted in January and August 
1976, August 1977, and April 1985, are all entirely silent 
for complaints or abnormalities pertaining to either knee.

Although a current knee disability (degenerative changes on 
X-ray) has recently been identified, the post-service record 
contains no competent medical evidence of a nexus between the 
current bilateral knee disability and the veteran's service 
or any incident therein.  In addition, although the veteran 
now claims that he has experienced continuous knee pain since 
service, there is no competent medical evidence of record 
relating any current knee disability to his reported 
continuous symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997). 

The Board has considered the veteran's assertions that he 
injured his knees in service and that his current bilateral 
knee disability is causally related to the claimed in-service 
injury.  Serious questions regarding his credibility 
notwithstanding, because the record does not establish that 
he possesses a recognized degree of medical knowledge, his 
own opinions as to medical diagnoses and/or causation are not 
competent and insufficient to establish a plausible claim.  
Espiritu, 2 Vet. App. at 494.  Thus, even if the Board were 
to accept the veteran's statements that his knees were 
injured in service, the record still lacks competent evidence 
of a nexus between any current disability and his claimed in-
service injury.

The Board has also considered the arguments that he has a 
bilateral knee disability that is causally related to his 
service-connected disabilities.  In that regard, however, it 
is noted that a claim for secondary service connection, like 
all claims, must be well grounded.  Reiber v. Brown, 7 Vet. 
App. 513 (1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  
Generally, when a veteran contends that his service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).  

Simply put, that evidence is missing in this case.  The 
record contains no competent medical evidence showing that 
any current bilateral knee disability is causally related to 
or aggravated by any of his service-connected conditions.  In 
fact, the only competent evidence of record which addresses 
this matter (the September 1998 VA medical examination 
report), indicates that there is no relationship between the 
veteran's service connected disabilities and his claimed 
bilateral knee disability.  

With respect to the provisions of 38 C.F.R. § 1154(b), the 
Board finds that they are not for application in this case.  
The veteran's DD Form 214 shows no indication of combat 
service, such as military decorations indicative of combat.  
Moreover, the veteran has not argued that he served in combat 
or that his claimed disabilities were incurred in or 
aggravated by combat service.  In any event, even assuming 
the necessary lay evidence of an injury in service, the 
veteran must still satisfy the nexus requirement by 
presenting competent medical evidence that a current 
disability is related to service.  Kessel v. West, No. 98-772 
(U.S. Vet. App. Sept. 20, 1999) (en banc); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498 at 507 (1995).  As set forth above, this evidence is 
lacking.

Thus, in the absence of competent medical evidence of a nexus 
between a current bilateral knee disability and the veteran's 
military service, any incident therein, any service-connected 
disability, or any reported continuous symptomatology, the 
Board concludes that the veteran's claim of service 
connection for a bilateral knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a).  

For similar reasons, the Board finds that the claim of 
service connection for a bilateral shoulder disability is not 
well grounded.  While the veteran complained of pain across 
the shoulders in service, no chronic bilateral shoulder 
disability was identified therein.  While the record contains 
evidence of a current diagnosis of mild hypertrophic changes 
of the acromioclavicular junction on X-ray, the Board can 
identify no competent medical evidence of record establishing 
a nexus between any current bilateral shoulder disability and 
the veteran's period of service, any incident therein, any 
service-connected disability or any reported continuous 
symptomatology.  Absent such evidence, the claim of service 
connection for a bilateral shoulder disability is not well 
grounded.  38 U.S.C.A. § 5107(a).

Since well-grounded claims of service connection for 
bilateral knee and shoulder disabilities have not been 
submitted, the VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to this claim.  
38 U.S.C.A. 5107(a).  Nonetheless, VA has an obligation to 
notify a veteran under section 5103(a) when the circumstances 
of the case put the Department on notice that relevant 
evidence may exist, or could be obtained, that, if true, 
would make the claim plausible and that such evidence had not 
been submitted with the application.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) (per curiam).  In the 
instant case, however, the veteran has not identified any 
available medical evidence that has not been submitted or 
obtained, which would support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

III.  Increased rating claims

Disability ratings are based on average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1998).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degree of disability 
specified is considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide 
separate ratings for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994), 38 C.F.R. § 4.25 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance. 

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Low back disability

The veteran's low back disability has been evaluated by the 
RO as 20 percent disabling under Diagnostic Codes 5010-5292.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint(s) involved.  Limitation of motion of 
the lumbar spine is evaluated under Diagnostic Code 5292, 
where a 20 percent rating is warranted for moderate 
limitation of motion of the lumbosacral spine, and a 40 
percent rating is warranted for severe limitation of motion 
of the lumbosacral spine.  

The Board has considered evaluating the veteran's low back 
disability under a different diagnostic code.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

In this case, the Board agrees that Diagnostic Code 5292 is 
the most appropriate schedular criteria for the evaluation of 
the low back disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  First, it is noted that the record contains 
no evidence of fracture of the vertebra or ankylosis of the 
lumbar spine.  Thus, Diagnostic Codes 5285, 5286, and 5289 
are not for application.

Also, while January 1997 MRI examination was interpreted as 
showing degenerative discs at L5-S1 and a small herniation at 
L3-4, there is no indication of record that these findings 
are associated with the veteran's service-connected lumbar 
strain disability, as opposed to other causes, such as an 
acknowledged severe post-service low back injury.  Simply 
put, absent competent evidence of intervertebral disc 
syndrome or neurologic impairment related to the veteran's 
service-connected musculoskeletal low back disability, an 
increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 is not warranted.  See also 38 C.F.R. § 4.14 (providing 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided).  

The Board has also considered application of 38 C.F.R. § 
4.71a, Diagnostic Code 5295, which provide a 20 percent 
rating for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A maximum 40 percent rating is 
warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

However, with respect to these criteria, the Board finds that 
the competent and probative evidence is consistently absent 
for objective evidence of severe lumbosacral strain symptoms.  
There is no competent evidence of spinal listing, positive 
Goldthwaite's sign, joint space narrowing, or any abnormality 
on forced motion.  Thus, the veteran is not be entitled to an 
increased rating under Code 5295.  

With respect to Diagnostic Code 5292, the Board notes that to 
warrant a rating in excess of 20 percent, the evidence must 
show that the veteran's disability is productive of severe 
disability due to limitation of motion of the lumbosacral 
spine.  In that regard, the Board notes that on September 
1996 VA examination, the veteran exhibited forward flexion to 
80 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 25 degrees, 
bilaterally.  These findings clearly do not represent severe 
limitation of motion, nor were they described by the examiner 
as such.  Likewise, while a January 1996 VA outpatient 
treatment record showed decreased trunk mobility due to 
subjective complaints of pain, it was not described by either 
the veteran or the examiner as severe.  It is also observed 
that, in the following two months, the veteran indicated that 
his disability had diminished and there is no indication that 
he sought treatment again for at least one year.

The Board has also considered the ranges of motions 
documented on the private January 1997 examination report 
submitted by the veteran and on most recent VA medical 
examination in September 1998.  It is observed that the 
ranges of motion are markedly decreased, compared to the 
findings on September 1996 VA medical examination.  For 
example, on September 1998 VA examination, he forward flexed 
to only 10 degrees and did not hyperextend at all.  He bent 
laterally to only 5 degrees in either direction and rotated 
to no more than 5 degrees.  However, it is apparent from the 
statements of the VA examiner that the veteran was 
intentionally magnifying his symptoms, if not outright 
malingering, in an attempt to portray his disability as more 
severe than it actually was.  Thus, the Board finds that the 
veteran's subjective complaints regarding his low back are 
not credible, especially in light of the objective findings 
of record which include no showing of spasm, deformity, 
atrophy or weakness.  For these reasons, the evidentiary 
record does not support a grant of rating in excess of 20 
percent for a low back disability.  

Cervical Spine Disability

The veteran's cervical spine disability is currently rated 10 
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 5290 
where a 10 percent rating is assignable for slight limitation 
of motion of the cervical spine, a 20 percent evaluation is 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating is warranted for severe 
limitation of motion of the cervical spine.  In this case, 
Diagnostic Code 5290 is the most appropriate schedular 
criteria for the evaluation of the cervical spine disability.  
Tedeschi, 7 Vet. App. at 414.

There is no objective medical evidence to establish that the 
veteran has sustained a cervical fracture, has ankylosis of 
the cervical spine, or other findings to establish that any 
other diagnostic code used to evaluate cervical spine 
disability is applicable.  See 38 C.F.R. 4.71a, Diagnostic 
Codes 5285-5287.  Also, there is no clinical evidence of 
cervical disc herniation, nerve root compression, 
neuroforaminal stenosis, or cervical spinal stenosis, much 
less one which is service-connected and results in at least a 
moderate disability.  See Diagnostic Code 5293.  

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5290 have not been met.  In that regard, on 
VA medical examination in September 1996, the examiner 
described the limitation of motion of the cervical spine as 
"mild."  While on VA medical examination in September 1998, 
the veteran's range of motion appeared to be more limited, 
the examiner concluded that the veteran was certainly 
exaggerating his symptoms, if not outright malingering, and 
the results of range of motion testing were described as 
unreliable.  Thus, the Board concludes that the findings of 
"mild" limitation of motion in September 1996 are far more 
probative of the issue at hand.  In the absence of any 
reliable, objective medical evidence of moderate or severe 
limitation of motion of the cervical spine, the Board finds 
that the criteria for an evaluation in excess of 10 percent 
have not been met under Diagnostic Code 5290.  

In evaluating the veteran's service-connected neck and low 
back disabilities, the Board has carefully reviewed the 
Court's determination in DeLuca that where an evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, the veteran claims that he is in severe and constant 
pain due to his low back and neck disability and that it 
results in severe functional impairment.  Yet, despite his 
contentions, the Board finds that an increased rating is not 
warranted for either disability pursuant to these criteria.  
Specifically, this case ultimately turns not on the veteran's 
complaints of pain, but on whether or not the complaints are 
credible.  In this case, the Board finds that they are not.  

Credibility is not a medical determination.  In addressing 
how credibility is to be assessed, in Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), the Court stated that credibility 
can be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  For documentary evidence, a "VA adjudicator may 
properly consider internal inconsistency, facial 
plausibility, inconsistency with other evidence submitted on 
behalf of the veteran."  Id.  The Federal Circuit has held 
that the Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d. 1477, 1481 (Fed. Cir. 
1997).  

The Board has reviewed, in detail, the veteran's complaints 
of severe and constant pain in his neck and low back, as well 
as his assertions that he experiences pain in all ranges of 
motion, etc.  Based on its review, the Board finds that the 
veteran is exaggerating his complaints of pain and limitation 
of motion.  This finding is supported by the medical evidence 
of record which makes clear the veteran's recent propensity 
to exaggerate symptoms; consequently, such complaints are not 
credible in light of the objective medical evidence of record 
over the past 20 years.  The Board also observes that, while 
he contends that he is in constant pain, the evidence shows 
that he only receives sporadic treatment for his service-
connected disability.  In fact, outpatient treatment records 
obtained by the RO make little, if any reference to the 
service-connected disabilities over the years.  This is not 
consistent with his contentions that he has constant, daily 
pain.  The most recent examination in September 1998 likewise 
does not support his contention that he suffers from constant 
pain and limitation of motion due to service-connected 
disability.  

In this case, the veteran's complaints of pain are not 
credible.  Accordingly, given the objective medical findings 
of record which the Board has found credible and probative, 
the preponderance of the evidence is against a finding of 
"additional functional loss" due to service-connected 
cervical and lumbar spine disability.  The benefit-of-the-
doubt doctrine under the provisions of 38 U.S.C.A. § 5107(b) 
is inapplicable here as the evidence for and against the 
claim is clearly not in relative equipoise.  

Also, the Board has considered whether an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) is warranted.  
Section 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for average impairment of earning 
capacity for a particular disability.  However, based on the 
veteran's credibility deficit and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  For 
example, although he submitted statements from his employers 
that he lost a substantial amount of time from work due to 
low back and neck disability, by his own admission, he was 
not treated during these periods by medical professionals.  
Moreover, it is observed that he himself also attributed his 
absences from work to a lack of motivation "and stuff like 
that," factors which clearly do not support an 
extraschedular rating for low back or neck disability.  In 
sum, there is no evidence which the Board finds credible and 
of significant probative weight to indicate that the 
veteran's service-connected disability (as opposed to other 
factors) impair earning capacity by requiring frequent 
hospitalization or markedly interfere with employment.  



	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for a bilateral knee 
disability and a bilateral shoulder disability is denied.

An evaluation in excess of 20 percent for lumbar strain with 
degenerative joint disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for cervical strain 
with myalgia is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals







